OPINION
BELCHER, Judge.
This is an original application for writ of habeas corpus brought by an inmate of the Texas Department of Corrections under Art. 11.07 Vernon’s Ann.C.C.P. As grounds for relief he alleges that he was indigent and without counsel when he pled guilty to burglary on June 1, 1928, in Cause No. 8752, in the 20th Judicial District Court of Milam County; that such conviction was later used for enhancement in a conviction in 1941 resulting in a life sentence in the District Court of Milam County.
At a hearing on said application before the judge of the 20th District Court of Milam County, it was stipulated that the relator was not represented by counsel on his trial for burglary in 1928; that said burglary conviction was later used with, another felony conviction for enhancement in connection with a primary offense of burglary which resulted in his conviction with his punishment assessed at life and he was sentenced accordingly.
It is undisputed in the evidence that the relator was indigent at the time of his trial and conviction for burglary in 1928, which was later used for enhancement in a cause resulting in a conviction with a life sentence assessed against him.
The relator having served more than twelve years, it is evident from the record that he is entitled to be discharged. Ex parte Morgan, Tex.Cr.App., 412 S.W.2d 657; Ex parte Huffman, Tex.Cr.App., 415 S.W.2d 408.
The writ of habeas corpus is granted, and the relator is ordered released.